Howeld, J.
The defendants are appellants from a judgment against them rejecting their reconventional demand in this proceeding, and they complain that a judgment of nonsuit only should have been rendered.
It appears from the statement of facts made by the District Judge, that no evidence was heard on behalf of defendants in support of their reconventional demand, which, it seems, was the only matter before the Court, and, consequently, the proper judgment to be given was one of nonsuit, as the defendants in another action may be able to establish their demand. See 12 M. 1, and authorities therein cited.
It is therefore ordered, adjudged and decreed, that the judgment of the lower Court be avoided and reversed, and that there be judgment against defendants on their reconventional demand, as in case of nonsuit; the costs of the lower Court to be paid by defendants, and those of appeal by the plaintiff and appellee.